 In the Matter ofDAVIDKATZ ANDFANNIE KATZ,PARTNERS, D/B/AKATZ FOOD PRODUCTSCOMPANYandAMALGAMATED FOOD EMPLOYEESUNION, LOCAL590,AMALGAMATEDMEAT CUTTERS c^, BUTCHER WORK-MEN OF NORTH AMERICA,A.F. L.Case No. 6'-R31-.-Decided FebrruaryP.0, 1.948Mr. David Katz,of Pittsburgh,Pa., for the Employer.Messrs.Clifton C.CaldwellandJoseph H. ,Sabel,of Pittsburgh,Pa., for the Union.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Pitts-burgh, Pennsylvania, on November 26, 1947, before W. G. StuartSherman, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OP FACTI.THE BUSINESS OF THE EMPLOYERKatz Food Products Company, a partnership consisting of DavidKatz and Fannie Katz, is engaged in the processing, packing, sale,and distribution of food products at its plant in Pittsburgh, Penn-sylvania.During the past year, the Employer purchased materialsworth more than $143,000, of which approximately 50 percent repre-sented shipments from points outside the Commonwealth of Penn-sylvania.During the same period, the Employer's sales were in ex-cess of $200,000, of which more than 10 percent represented shipmentsto points outside the Commonwealth.The Employer admits and we find that it is engaged in commercewithin the meaning of the Act.IPm suant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoaid has delegated its powers in connection with this case to a three-man panel consist-ing of the undersigned Boaid Members [Houston, Mm dock, and Gray].76 N L P B., No. 44.312 KATZ FOOD PRODUCTS COMPANYII. THE ORGANIZATION INVOLVED313Amalgamated Food Employees Union, Local 590, AmalgamatedMeat Cutters ^", Butcher Workmen of North America, herein calledthe Union, is a labor organization affiliated with the American Fed-eration of Labor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Union as the exclusive bar-gaining representative of certain of its employees until the Union hasbeen certified by the Board in an appropriate unit.lire find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c), (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accord with the parties, that all employeesat the Pittsburgh plant of the Employer, excluding truck drivers, cleri-cal employees, and supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V.THE DETERMINATIONOF REPRESENTATIVESThe parties are in dispute as to the eligibility to vote of five individ-uals '-who were complainants before the Pennsylvania Labor RelationsBoard in unfair labor practice proceedings.These proceedings, in-itiated by a sister local and predecessor of the Union,3 resulted in a find-ing by that Board that these five individuals were discriminatorily dis-charged in contravention of the Pennsylvania Labor Re] ations Act, andin an order that they be reinstated with back pay. Thereafter the Em-ployer sought review of these proceedings before the Common PleasCourt of Allegheny County, Pennsylvania, and the matter was stillpending at the time of the instant hearing.The Employer now as-serts, 1 n effect, that these individuals are, by reason of events subsequentto the Order of the Pennsylvania Board, no longer entitled to rein-Gertrude Cassi, 1\Iary Devlin, Sophia Herbinco, Ann Riley, and Betty HooksContemporaneous with the filing of the unfair labor practice charges,a Petition forInvestigation and Certification was also filed with the Pennsylvania Board and bothproceedings were consolidatedAlthough this petition resulted in an election in July 1947which the petitioning union lost,neither party to this proceeding raises any contentionbased on the prior electionThe Union expresses concern lest its participation herein affectits position in the unfair labor practice case initiated before the Pennsylvania BoardTheUnion's concern is, however., unwarranted since we do not pass upon any of the issues raisedin that proceeding 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement and therefore are not eligible to vote.The Union, however,contends that they are still employees of the Employer and qualifiedto vote.Although there is some evidence before us relative to these conten-tions, we would not now presume to rule definitively -upon the questionof voting eligibility. Indeed, as already noted, issues bearing upon sucheligibility are before the courts, and will presumably be settled shortly.In the interim, we believe that the facts warrant the coordination of ouraction with the action of the Pennsylvania Board.This can best beaccomplished, and the policies of the National Act can best be effec-tuated, by permitting these individuals to participate in this electionby casting separate sealed ballots to be opened and counted by the Re-gional Director, only if determinative of the election results; and weshall so direct. If such ballots are determinative, the final dispositionof the instant case will await the outcome of the court proceedings andsuch other determinations as may be necessary.We shall direct that the question concerning representation whichexists be resolved by an election by secret ballot among employees in theappropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, sub-ject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with David Katz and Fannie Katz,d/b/a Katz Food Products Company, Pittsburgh, Pennsylvania, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the SixthRegion, and subject to Sections 203.61 and 203.62, of National LaborRelations Board Rules and Regulations-Series 5, and to our deter-mination in Section V,supra,among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,and also excluding employees on strike who are not entitled to rein-statement, to determine whether or not they desire to be represented byAmalgamated Food Employees Union, Local 590, Amalgamated MeatCutters S, Butcher Workmen of North America, A. F. L., for the.pur-poses of collective bargaining.